DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations “the direction computed by the vision guidance system” is not adequately described the specification. In particular, the specification discloses that the control system determines the movement of the biopsy device by using the images obtained by the vision system. The specification fails to disclose the direction computed by the vision guidance system. 
The limitation “target location” is not adequately described by the specification. In particular, the specification discloses that the images are used to determine the region of interest (ROI). However, the specification fails to define the target location as the ROI. 
Therefore, the claim contains subject matter that was not adequately described by the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention. Claims 2-15 are rejected by virtue of their dependency.
Regarding claim 16, the limitation “a gantry disposed movably on a support surface” is not adequately described by the specification. The specification states that the stand supports the gantry and states that the stand disposed on a support surface  in [0035].  The support surface is defined as the floor in [0035]. In [0036], the specification discloses that the stand has translation mechanism that moves the gantry. However, the specification fails to adequately describe the gantry being movably disposed on the support surface. Therefore, the claim contains subject matter that was not adequately described by the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention. Claims 17-20 are rejected by virtue of their dependency. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optionally" in lines 9, 27, and 30 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
The limitations “the movement of the biopsy system” in lines 27-28, "the position of the biopsy system” in lines 31-32, “the target location" in line 32, and “the direction computed by the vision guidance system” in line 33.  There is insufficient antecedent basis for these limitations in the claim. As currently written, the claim fails to define what the target location is and fails to define how it is determined. 
The limitation “the direction computed by the vision guidance system” renders the claim indefinite. As currently written, the vision guidance system has cameras that are connected to the control system. The claim fails to recite limitations directed to the vision guidance system having a structure that is able to compute direction. The claim fails to recite the step of computing the direction.  The specification states that the control system determines the movement of the device. The claim fails to particularly point out how the vision guidance system is able to perform the movement determination and fails to particularly point out whether or not the direction computation is part of the claimed invention. 
The Examiner has interpreted the claim as “A method for guiding a biopsy system while performing a biopsy procedure, the method comprising the steps of:
 a. providing a mammography system comprising: 
i. a gantry disposed on a support surface and including an X-ray source, an X-ray detector alignable with the X-ray source, and a compression paddle moveable relative to the detector to secure a patient breast therebetween; 
ii. a biopsy system mounted to the gantry, the biopsy system including a movable robotic arm secured to the gantry, and a biopsy device disposed on the robotic arm opposite the gantry, the biopsy device including a needle operably connected to the biopsy device opposite the robotic arm; 
iii. a control system operably connected to the gantry to control the operation of the X-ray source and X-ray detector to generate X-ray image data in an imaging mode for the mammography system, and to control the operation of the biopsy system in an interventional/biopsy mode for the mammography system, the control system including a central processing unit and interconnected database for processing the X-ray image data from the detector, a display operably connected to the control system for presenting information to a user, and a user interface operably connected to the control system to enable user input to the control system; and
 iv. a vision guidance system disposed on the gantry and operably connected to the control system, the vision system including at least one camera operable to generate images of the robotic arm and the biopsy device and the biopsy needle to guide a movement of the biopsy system; 
b. positioning a patient breast between the detector and the compression plate;
c. generating X-ray image data during the imaging mode;  
d. determining a region of interest within the patient breast using the generated X-ray image data;
e. obtaining a number of images of the robotic arm, and the biopsy device with the vision guidance system to determine a position of the biopsy system relative to the region of interest; 
f. computing a direction of movement of the robotic arm from the number of images with the control system; and 
g. moving the robotic arm under the direction computed by the control system.”
Claims 2-15 are rejected by virtue of their dependency. 
Regarding claim 16, the claim recites the limitation "the movement of the biopsy system" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to recite a limitation introducing “a movement of the biopsy system”. 
The claim recites “the vision system including at least one camera operable to generate images of the biopsy system and to guide the movement of the biopsy system” which renders the claim indefinite. As currently written, the control system controls the operation of the biopsy device. The claim fails to particularly point out how the cameras are able to guide the movement of the biopsy system. The Examiner interpreted the limitation as “the vision system including at least one camera operable to generate images of the biopsy system”. Claims 17-20 are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ning (U.S. 2009/0171244) in view of Bechtold (U.S. 2019/0209106).
Regarding claim 16, as best understood:
Ning teaches a mammography system operable in an imaging mode and in an interventional biopsy mode, the system comprising: 
a. a gantry (Fig. 3, 28) disposed movably disposed on a support surface ([0074], mounted on rotating assembly) and including an X-ray source (Fig. 3, 42), an X-ray detector (Fig. 3, 44) alignable with the X-ray source (Fig. 3, 44 aligned with 42), and a compression paddle (Fig. 4, compression plate 40) moveable relative to the detector to secure a patient breast therebetween ([0078], compression plate movable);
 b. a biopsy system ([0076], biopsy gun) mounted to the gantry, the biopsy system including a movable robotic arm ([0076], orbital transport system) secured to the gantry, a biopsy device ([0076], biopsy gun) disposed on the robotic arm opposite the gantry (Fig. 4), and a needle ([0076], biopsy needle) operably connected to the biopsy device opposite the robotic arm;
 c. a control system ([0082] and [0085], control software) operably connected to the gantry to control the operation of the X-ray source and X-ray detector to generate X-ray image data in an imaging mode for the mammography system ([0082] and [0085], control software), and to control the operation of the biopsy device in an interventional biopsy mode for the mammography system ([0082] and [0085], control software), the control system including a central processing unit and interconnected database ([00885], processor) for processing the X-ray image data from the detector, a display ([0012], display) operably connected to the control system for presenting information to a user; and 
d. a vision guidance system ([0126], optical guidance system).
However, Ning fails to disclose a user interface operably connected to the control system to enable user input to the control system; and a vision guidance system disposed on the gantry and operably connected to the control system; the vision system including at least one camera operable to generate images of the biopsy system.
Bechtold teaches a user interface ([0053], input) operably connected to the control system to enable user input to the control system; and 
a vision guidance system ([0065], camera) disposed on the gantry ([0065], camera attached to collimator, tube or anywhere on the x-ray device) and operably connected to the control system (Fig. 1, 16); the vision system including at least one camera ([0065], camera) operable to generate images of the biopsy system ([0088], biopsy system positioning). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Ning with the vision guidance system and user interface of Bechtold in order to improve image quality by increasing positional accuracy and image accuracy to prevent incorrect diagnoses (Bechtold; [0003]-[0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18, as best understood:
The combination of Ning and Bechtold discloses the mammography system of claim 16, wherein the at least one camera is mounted to the gantry via a fixed camera placement (Bechtold; [0065], camera attached to collimator, tube or anywhere on the x-ray device), a moveable camera placement (Bechtold; [0065], camera attached to collimator, tube or anywhere on the x-ray device), or combinations thereof.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Ning with the vision guidance system and user interface of Bechtold in order to improve image quality by increasing positional accuracy and image accuracy to prevent incorrect diagnoses (Bechtold; [0003]-[0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, as best understood:
The combination of Ning and Bechtold discloses the mammography system of claim 16, wherein the at least one camera comprises at least one pair of cameras (Bechtold; [0089], two cameras) capable of obtaining a number of pairs of images for use by the processing unit in a stereoscopic process to generate a 3D image of locations of the biopsy system (Bechtold; [0089]-[0090], two cameras).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Ning with the vision guidance system and user interface of Bechtold in order to improve image quality by increasing positional accuracy and image accuracy to prevent incorrect diagnoses (Bechtold; [0003]-[0005]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ning (U.S. 2009/0171244) in view of Bechtold (U.S. 2019/0209106) as applied to claim 16 above, and further in view of Toba (U.S. 2016/0183887).
Regarding claim 17, as best understood:
The combination of Ning and Bechtold discloses the mammography system of claim 16.
However, the combination of Ning and Bechtold fails to disclose wherein the biopsy system is mounted to the compression paddle.
Toba teaches wherein the biopsy system (Fig. 1, 38)is mounted to the compression paddle (Fig. 1, 26).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Ning with the biopsy attachment location of Toba in order to improve image accuracy by improving biopsy positioning (Toba; [0018]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ning (U.S. 2009/0171244) in view of Bechtold (U.S. 2019/0209106) as applied to claim 16 above, and further in view of Gross (U.S. 2008/0103387).
Regarding claim 20, as best understood:
The combination of Ning and Bechtold discloses the mammography system of claim 16.
However, the combination of Ning and Bechtold fails to disclose wherein the biopsy system is mounted to the detector.
Gross teaches wherein the biopsy system is mounted to the detector ([0071], detector coupled to biopsy unit).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Ning with the biopsy attachment location of Gross in order to improve image accuracy by improving biopsy positioning (Gross; [0167]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Ning (U.S. 2009/0171244) and Bechtold (U.S. 2019/0209106).
Regarding claim 1, as best understood:
Ning discloses A method for guiding a biopsy system while performing a biopsy procedure, the method comprising the steps of:
 a. providing a mammography system (Fig. 1, 28) comprising: 
i. a gantry (Fig. 3, 28) disposed movably disposed on a support surface ([0074], mounted on rotating assembly) and including an X-ray source (Fig. 3, 42), an X-ray detector (Fig. 3, 44) alignable with the X-ray source (Fig. 3, 44 aligned with 42), and a compression paddle (Fig. 4, compression plate 40) moveable relative to the detector to secure a patient breast therebetween ([0078], compression plate movable); 
ii. a biopsy system ([0076], biopsy gun) mounted to the gantry, the biopsy system including a movable robotic arm ([0076], orbital transport system) secured to the gantry, a biopsy device ([0076], biopsy gun) disposed on the robotic arm opposite the gantry (Fig. 4), and a needle ([0076], biopsy needle) operably connected to the biopsy device opposite the robotic arm; 
iii. a control system ([0082] and [0085], control software) operably connected to the gantry to control the operation of the X-ray source and X-ray detector to generate X-ray image data in an imaging mode for the mammography system ([0082] and [0085], control software), and to control the operation of the biopsy device in an interventional biopsy mode for the mammography system ([0082] and [0085], control software), the control system including a central processing unit and interconnected database ([00885], processor) for processing the X-ray image data from the detector, a display ([0012], display) operably connected to the control system for presenting information to a user; and
 	iv. a vision guidance system ([0126], optical guidance system); 
b. positioning a patient breast between the detector and the compression plate (Fig. 2, compressed breast);
c. generating X-ray image data during the imaging mode ([0064], 3D imaging);  
d. determining a region of interest within the patient breast using the generated X-ray image data ([0147], area of interest determined).
Bechtold teaches a user interface ([0053], input) operably connected to the control system to enable user input to the control system; and 
a vision guidance system ([0065], camera) disposed on the gantry ([0065], camera attached to collimator, tube or anywhere on the x-ray device) and operably connected to the control system (Fig. 1, 16); the vision system including at least one camera ([0065], camera) operable to generate images of the biopsy system ([0088], biopsy system positioning). 
e. obtaining a number of images of the robotic arm, and the biopsy device with the vision guidance system to determine a position of the biopsy system relative to the region of interest ([0088]-[0089], imaging of biopsy device); 
However, the combination of Ning and Bechtold fail to teach f. computing a direction of movement of the robotic arm from the number of images with the control system; and g. moving the robotic arm under the direction computed by the control system.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884        

/DANI FOX/Primary Examiner, Art Unit 2884